UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3940 STRATEGIC FUNDS, INC. (formerly, Dreyfus Premier New Leaders Fund, Inc.) (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 06/30/09 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. Dreyfus Active MidCap Fund (formerly, Dreyfus Premier New Leaders Fund) FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 18 Financial Highlights 22 Notes to Financial Statements 32 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover The Fund Dreyfus Active MidCap Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Active MidCap Fund, covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that dominated the financial markets at the start of 2009 appear to have moderated as of mid-year. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow. After reaching multi-year lows in early March, equities staged an impressive rally, enabling most major stock market indices to end the six-month reporting period close to where they began.While the U.S. economy remains weak overall, we have seen encouraging evidence of potential recovery, including a recovering housing market and improvements within certain manufacturing sectors. Meanwhile, inflation has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the stock markets 2009 rebound. Indeed, the markets advance was led mainly by lower-quality stocks when investors developed renewed appetites for risk. We would prefer to see a steadier rise in stock prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the market lower. In uncertain markets such as this one, even the most seasoned investors can benefit from professional counsel. To determine how your investments should be positioned for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation July 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2009, through June 30, 2009, as provided by Warren Chiang, Prabhu Palani and C.Wesley Boggs, Portfolio Managers Market and Fund Performance Overview For the six-month period ended June 30, 2009, Dreyfus Active MidCap Funds Class A shares produced a total return of 8.10%, Class B shares returned 7.59%, Class C shares returned 7.62% and Class I shares returned 7.82%. 1 In comparison, the Russell Midcap Index (the Index), the funds benchmark, produced a total return of 9.96% for the same period. 2 Stocks declined during the first two months of the reporting period under pressure from recession-related concerns, then bounced back during the final four months, led by low-priced, previously beaten down issues.While all market-capitalization ranges ended the reporting period in positive territory, midcap stocks significantly outperformed their large- and small-cap counterparts. The fund participated in the market's advance, but its relatively light exposure to the lower-priced, lower-quality stocks that led the rally caused its returns to underper-form the benchmark. On a separate note, effective February 14, 2009,Warren Chiang, Prabhu Palani and C.Wesley Boggs became the funds primary portfolio managers, and on April 9, 2009, Dreyfus New Leaders Fund was renamed Dreyfus Active MidCap Fund. The Funds Investment Approach The fund seeks to maximize capital appreciation.To pursue this goal, the fund normally invests at least 80% of its assets in the stocks of midsize companies.The funds portfolio managers apply a systematic, quantitative investment approach designed to identify and exploit relative misvaluations primarily within mid-cap stocks in the U.S. stock market. The portfolio managers use a proprietary valuation model that identifies and ranks stocks (Composite Alpha Ranking or CAR) based on: a long-term relative valuation model that utilizes forward looking estimates of risk and return; and an Earnings Sustainability The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) (ES) model that gauges how well earnings forecasts are likely to reflect changes in future cash flows. Measures of ES help stock selection strategy by tilting the funds portfolio away from stocks with poor ES and tilting it toward stocks with strong ES; and a set of Behavioral Factors, including earnings revisions and share buybacks that provide the portfolio managers with information about potential misvaluations of stocks. The portfolio managers construct the funds portfolio through a systematic structured approach, focusing on stock selection. The fund generally attempts to have a neutral exposure to sectors, industries and capitalizations relative to the Russell Midcap Index. MidCap Stocks Rallied after Hitting Multi-Year Lows During the opening months of 2009, the U.S. stock market continued to decline amid a severe recession characterized by rising unemployment, plunging housing prices and depressed consumer confidence. At the same time, the world was in the grip of a global banking crisis, in which massive investment losses led to the failures of some of the worlds major financial institutions. These influences had fueled a severe bear market over the second half of 2008, and additional losses early in the reporting period drove stock market averages to multi-year lows. Although economic fundamentals showed few signs of improvement at the time, market sentiment grew more optimistic in early March as aggressive remedial measures adopted by government and monetary authorities appeared to avert a collapse of the banking system, and investors looked forward to better economic times. Bargain hunters began to bid beaten-down stock prices higher, fueling a sustained market rally that persisted through the end of June. The strong rally generally enabled midcap stocks to more than offset the ground they had lost earlier in the reporting period. Stock Selections Drove Fund Performance The funds stock selection process produced a few minor overweighted and underweighted positions in individual sectors. Most notably, slightly underweighted exposure to financial stocks bolstered the funds performance, while modestly overweighted exposure to the health care sector detracted from returns. Nevertheless, the fund generally maintained its sector-neutral stance, allowing individual stock picks to drive its relative performance. 4 The funds best single performer on a relative basis proved to be global lodging provider Wyndham Worldwide, which rose on the strength of better-than-expected earnings.Another top holding, diversified chemical maker Eastman Chemical, also delivered strong earnings, which led to several analyst upgrades. Individual financial sector holdings, such as asset management firm Principal Financial Group and insurers Protective Life and Genworth Financial, further enhanced the funds relative performance. On the downside, Endo Pharmaceuticals Holdings fell sharply in response to regulatory and product concerns after announcing its intention to buy Indevus Pharmaceuticals in March. Concerns regarding student loan reimbursements and other regulatory issues took a toll on education provider Apollo Group. Other lagging performers included resort and casino owner MGM Mirage and video game retailer GameStop, both of which lost ground in May due to company-specific issues. Finding Ways to Reduce Risks We have been encouraged by the broadening trend in market strength that we noted during the final months of the reporting period. In particular, the market once again appears to be rewarding earnings strength, quality and sustainability, all of which are important components of our quantitative stock selection model along with various valuation metrics and measures of market sentiment.We remain confident in our investment approach, including generally neutral exposure to the sectors and industry groups represented in the benchmark. July 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain portfolio expenses by The Dreyfus Corporation pursuant to an agreement in effect through November 30, 2009, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the portfolios returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Russell Midcap Index is a widely accepted, unmanaged index of medium- cap stock market performance. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Active MidCap Fund from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Class A Class B Class C Class I Expenses paid per $1,000  $ 6.35 $ 11.01 $ 10.71 $ 9.69 Ending value (after expenses) $1,081.00 $1,075.90 $1,076.20 $1,078.20 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Class A Class B Class C Class I Expenses paid per $1,000  $ 6.16 $ 10.69 $ 10.39 $ 9.39 Ending value (after expenses) $1,018.70 $1,014.18 $1,014.48 $1,015.47  Expenses are equal to the funds annualized expense ratio of 1.23% for Class A, 2.14% for Class B, 2.08% for Class C, and 1.88% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Common Stocks99.9% Shares Value ($) Consumer Discretionary18.7% Apollo Group, Cl. A 83,200 a,b Big Lots 139,000 a,b D.R. Horton 64,800 a DeVry 98,300 DISH Network, Cl. A 308,100 b Dollar Tree 129,400 b Family Dollar Stores Ford Motor 437,700 b Fortune Brands 25,600 GameStop, Cl. A 175,100 a,b Gannett 465,900 a Garmin 204,000 a H & R Block Hasbro Leggett & Platt 107,400 a Liberty Global, Cl. A 261,900 a,b Panera Bread, Cl. A 59,600 a,b Priceline.com 34,700 a,b Ross Stores 26,700 Sherwin-Williams 62,500 a Snap-On 75,600 Wyndham Worldwide Yum! Brands 18,300 Consumer Staples5.8% Alberto-Culver 100,000 a ConAgra Foods Constellation Brands, Cl. A 215,800 b Dean Foods 256,500 b Del Monte Foods Lorillard 31,100 SUPERVALU Energy9.7% Alpha Natural Resources 136,100 a,b Arch Coal 46,800 a The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Consol Energy 158,900 5,396,244 Diamond Offshore Drilling 75,300 a 6,253,665 Dresser-Rand Group 70,200 b 1,832,220 Frontier Oil 259,300 a 3,399,423 Murphy Oil 104,500 5,676,440 SEACOR Holdings 21,400 a,b 1,610,136 Southwestern Energy 186,600 b 7,249,410 Tesoro 319,100 a 4,062,143 Financial14.4% American Financial Group 200,800 4,333,264 Ameriprise Financial 111,400 2,703,678 Annaly Capital Management 365,100 5,527,614 Apollo Investment 237,700 a 1,426,200 Associated Banc-Corp 279,100 a 3,488,750 Digital Realty Trust 13,900 a 498,315 Federal Realty Investment Trust 11,000 a 566,720 Federated Investors, Cl. B 199,600 a 4,808,364 Genworth Financial, Cl. A 166,600 1,164,534 Health Care REIT 17,800 a 606,980 Hospitality Properties Trust 179,400 a 2,133,066 Host Hotels & Resorts 105,310 a 883,551 Hudson City Bancorp 412,700 5,484,783 Jones Lang LaSalle 135,900 a 4,448,007 MGIC Investment 411,000 a 1,808,400 Nationwide Health Properties 18,700 a 481,338 New York Community Bancorp 370,300 3,958,507 Northern Trust 20,000 1,073,600 Plum Creek Timber 32,100 a 955,938 Principal Financial Group 94,600 a 1,782,264 Protective Life 279,100 a 3,192,904 Public Storage 21,300 a 1,394,724 SL Green Realty 10,500 a 240,870 SLM 87,200 b 895,544 TD Ameritrade Holding 211,100 b 3,702,694 8 Common Stocks (continued) Shares Value ($) Financial (continued) Transatlantic Holdings 5,200 225,316 UDR 23,215 a 239,811 Unitrin 53,500 643,070 Vornado Realty Trust 275 12,383 Weingarten Realty Investors Trust 14,100 204,591 Health Care13.1% AmerisourceBergen 266,400 4,725,936 Cephalon 12,600 a,b 713,790 CIGNA 254,900 6,140,541 Endo Pharmaceuticals Holdings 146,400 a,b 2,623,488 Gen-Probe 93,400 b 4,014,332 IMS Health 132,000 1,676,400 Masimo 42,400 a,b 1,022,264 Mettler-Toledo International 37,700 b 2,908,555 Millipore 64,500 b 4,528,545 Mylan 362,800 a,b 4,734,540 Omnicare 180,100 a 4,639,376 Resmed 59,400 b 2,419,362 Sepracor 268,800 b 4,655,616 Universal Health Services, Cl. B 97,200 4,748,220 Warner Chilcott, Cl. A 316,900 a,b 4,167,235 Industrial9.8% Alliant Techsystems 55,100 a,b 4,538,036 Avery Dennison 19,500 500,760 C.H. Robinson Worldwide 32,200 1,679,230 Cintas 25,100 573,284 Corporate Executive Board 137,700 a 2,858,652 Dun & Bradstreet 8,700 706,527 Equifax 24,400 636,840 Flowserve 64,500 a 4,502,745 Fluor 105,700 5,421,353 ITT 125,100 5,566,950 Jacobs Engineering Group 82,600 a,b 3,476,634 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) L-3 Communications Holdings 54,100 3,753,458 Pall 167,500 4,448,800 Pitney Bowes 39,200 859,656 Stericycle 15,900 b 819,327 Information Technology15.0% ADTRAN 230,700 a 4,953,129 Alliance Data Systems 78,500 a,b 3,233,415 Cree 199,600 a,b 5,866,244 Cypress Semiconductor 472,600 a,b 4,347,920 Diebold 167,700 4,420,572 Dolby Laboratories, Cl. A 93,200 a,b 3,474,496 Fidelity National Information Services 246,700 4,924,132 Fiserv 74,200 b 3,390,940 FLIR Systems 199,800 a,b 4,507,488 Ingram Micro, Cl. A 268,200 b 4,693,500 Linear Technology 22,300 a 520,705 Novell 1,069,600 b 4,845,288 Nuance Communications 293,300 a,b 3,545,997 Sohu.com 88,900 a,b 5,585,587 VeriSign 23,200 b 428,736 Xilinx 129,700 a 2,653,662 Materials6.9% Allegheny Technologies 4,000 a 139,720 Cliffs Natural Resources 186,400 4,561,208 Crown Holdings 162,400 b 3,920,336 Eastman Chemical 137,700 a 5,218,830 Nalco Holding 260,000 4,378,400 Pactiv 214,400 b 4,652,480 Sealed Air 38,000 701,100 10 Common Stocks (continued) Shares Value ($) Materials (continued) Terra Industries 17,500 423,850 Walter Energy 36,200 a 1,311,888 Worthington Industries 230,900 a 2,953,211 Telecommunication Services.5% CenturyTel 28,700 a 881,090 Embarq 28,000 1,177,680 Utilities6.0% AGL Resources 43,000 1,367,400 Ameren 39,600 985,644 American Water Works 66,197 1,265,025 Aqua America 25,900 a 463,610 CMS Energy 42,800 a 517,024 DTE Energy 30,200 966,400 Mirant 296,000 b 4,659,040 NRG Energy 44,900 b 1,165,604 NSTAR 19,400 a 622,934 PG & E 63,200 2,429,408 PPL 133,400 4,396,864 UGI 165,900 4,228,791 Xcel Energy 73,000 1,343,930 Total Common Stocks (cost $389,657,661) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $605,000) 605,000 c The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned25.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $104,954,982) 104,954,982 c Total Investments (cost $495,217,643) 125.6% Liabilities, Less Cash and Receivables (25.6%) Net Assets 100.0% a All or a portion of these securities are on loan. At June 30, 2009, the total market value of the funds securities on loan is $100,909,944 and the total market value of the collateral held by the fund is $104,954,982. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Money Market Investments 25.7 Energy 9.7 Consumer Discretionary 18.7 Materials 6.9 Information Technology 15.0 Utilities 6.0 Financial 14.4 Consumer Staples 5.8 Health Care 13.1 Telecommunication Services .5 Industrial 9.8  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $100,909,944)Note 1(b): Unaffiliated issuers 389,657,661 409,342,068 Affiliated issuers 105,559,982 105,559,982 Cash 44,728 Receivable for investment securities sold 1,848,405 Dividends and interest receivable 769,358 Receivable for shares of Common Stock subscribed 165,334 Prepaid expenses 28,321 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 389,379 Liability for securities on loanNote 1(b) 104,954,982 Payable for shares of Common Stock redeemed 2,364,047 Accrued expenses 257,977 Net Assets ($) Composition of Net Assets ($): Paid-in capital 727,666,904 Accumulated undistributed investment incomenet 2,295,730 Accumulated net realized gain (loss) on investments (339,855,230) Accumulated net unrealized appreciation (depreciation) on investments 19,684,407 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Net Assets ($) 393,539,114 5,999,205 7,243,221 3,010,271 Shares Outstanding 17,447,184 278,343 335,377 132,344 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 4,427,586 Affiliated issuers 2,539 Income from securities lending 357,150 Total Income Expenses: Management feeNote 3(a) 1,477,707 Shareholder servicing costsNote 3(c) 1,025,956 Distribution feesNote 3(b) 50,262 Prospectus and shareholders reports 37,994 Professional fees 37,513 Custodian feesNote 3(c) 22,782 Directors fees and expensesNote 3(d) 18,340 Registration fees 17,921 Loan commitment feesNote 2 5,225 Interest expenseNote 2 140 Miscellaneous 23,146 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (197,111) Lessreduction in fees due to earnings creditsNote 1(b) (28,330) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (195,433,555) Net unrealized appreciation (depreciation) on investments 217,990,175 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) a December 31, 2008 Operations ($): Investment incomenet 2,295,730 2,843,738 Net realized gain (loss) on investments (195,433,555) (141,346,971) Net unrealized appreciation (depreciation) on investments 217,990,175 (267,983,699) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares  (5,759,123) Class I Shares  (22,032) Class T Shares  (42,276) Net realized gain on investments: Class A Shares  (98,608) Class B Shares  (1,716) Class C Shares  (2,096) Class I Shares  (1,293) Class T Shares  (1,376) Total Dividends  Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 23,227,637 65,218,954 Class B Shares 2,695 44,431 Class C Shares 138,737 637,378 Class I Shares 843,345 2,220,742 Class T Shares 150,635 2,860,126 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2009 Year Ended (Unaudited) a December 31, 2008 Capital Stock Transactions ($) (continued): Dividends reinvested: Class A Shares  5,518,761 Class B Shares  1,633 Class C Shares  1,827 Class I Shares  22,561 Class T Shares  42,109 Cost of shares redeemed: Class A Shares (67,934,880) (290,523,851) Class B Shares (1,128,349) (4,254,111) Class C Shares (1,336,065) (5,995,307) Class I Shares (2,668,344) (13,682,098) Class T Shares (5,957,856) (5,498,755) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 439,601,906 1,095,402,958 End of Period Undistributed investment incomenet 2,295,730  16 Six Months Ended June 30, 2009 Year Ended (Unaudited) a December 31, 2008 Capital Share Transactions: Class A b,c Shares sold 1,056,852 2,076,245 Shares issued for dividends reinvested  246,262 Shares redeemed (3,456,998) (9,198,036) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 124 1,732 Shares issued for dividends reinvested  50 Shares redeemed (58,832) (141,555) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 7,187 23,004 Shares issued for dividends reinvested  56 Shares redeemed (70,736) (204,131) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 42,053 68,438 Shares issued for dividends reinvested  746 Shares redeemed (124,111) (392,405) Net Increase (Decrease) in Shares Outstanding Class T c Shares sold 7,375 94,924 Shares issued for dividends reinvested  2,115 Shares redeemed (304,847) (173,576) Net Increase (Decrease) in Shares Outstanding a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b During the period ended June 30, 2009, 14,954 Class B shares representing $294,933 were automatically converted to 14,326 Class A shares and during the period ended December 31,2008, 18,908 Class B shares representing $596,144 were automatically converted to 18,040 Class A shares. c On the close of business on February 4, 2009, 48,954 Class T shares representing $959,991 were automatically converted to 48,460 Class A shares. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2009 Year Ended December 31, Class A Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 20.87 38.24 47.92 47.02 44.42 41.91 Investment Operations: Investment income (loss)net a .12 .13 .24 .14 .13 (.05) Net realized and unrealized gain (loss) on investments 1.57 (17.22) (2.51) 6.16 6.03 6.34 Total from Investment Operations 1.69 (17.09) (2.27) 6.30 6.16 6.29 Distributions: Dividends from investment incomenet  (.28) (.18) (.08) (.09)  Dividends from net realized gain on investments  (.00) b (7.23) (5.32) (3.47) (3.78) Total Distributions  (.28) (7.41) (5.40) (3.56) (3.78) Net asset value, end of period 22.56 20.87 38.24 47.92 47.02 44.42 Total Return (%) c 8.10 d (44.73) (4.76) 13.56 14.40 15.33 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.34 e 1.22 1.19 1.20 1.16 1.22 Ratio of net expenses to average net assets 1.23 e 1.21 1.19 f 1.20 f 1.16 1.22 f Ratio of net investment income (loss) to average net assets 1.20 e .40 .50 .29 .29 (.12) Portfolio Turnover Rate 127.67 d 91.38 88.97 40.30 37.93 99.93 Net Assets, end of period ($ x 1,000) 393,539 414,176 1,021,924 1,131,962 1,041,238 874,359 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 Six Months Ended June 30, 2009 Year Ended December 31, Class B Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 20.03 36.56 46.33 45.86 43.67 41.57 Investment Operations: Investment income (loss)net a .03 (.14) (.14) (.23) (.24) (.38) Net realized and unrealized gain (loss) on investments 1.49 (16.39) (2.40) 6.02 5.90 6.26 Total from Investment Operations 1.52 (16.53) (2.54) 5.79 5.66 5.88 Distributions: Dividends from net realized gain on investments  (.00) b (7.23) (5.32) (3.47) (3.78) Net asset value, end of period 21.55 20.03 36.56 46.33 45.86 43.67 Total Return (%) c 7.59 d (45.21) (5.51) 12.78 13.48 14.46 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.25 e 2.07 1.97 1.97 1.99 2.00 Ratio of net expenses to average net assets 2.14 e 2.06 1.97 f 1.97 f 1.99 2.00 f Ratio of net investment income (loss) to average net assets .29 e (.45) (.30) (.49) (.54) (.88) Portfolio Turnover Rate 127.67 d 91.38 88.97 40.30 37.93 99.93 Net Assets, end of period ($ x 1,000) 5,999 6,752 17,435 22,388 20,938 15,285 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2009 Year Ended December 31, Class C Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 20.07 36.60 46.36 45.90 43.70 41.58 Investment Operations: Investment income (loss)net a .03 (.12) (.12) (.20) (.21) (.35) Net realized and unrealized gain (loss) on investments 1.50 (16.41) (2.41) 5.98 5.88 6.25 Total from Investment Operations 1.53 (16.53) (2.53) 5.78 5.67 5.90 Distributions: Dividends from net realized gain on investments  (.00) b (7.23) (5.32) (3.47) (3.78) Net asset value, end of period 21.60 20.07 36.60 46.36 45.90 43.70 Total Return (%) c 7.62 d (45.16) (5.48) 12.75 13.49 14.49 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.19 e 2.02 1.94 1.93 1.93 1.97 Ratio of net expenses to average net assets 2.08 e 2.01 1.94 f 1.93 f 1.93 1.97 f Ratio of net investment income (loss) to average net assets .35 e (.41) (.26) (.43) (.49) (.82) Portfolio Turnover Rate 127.67 d 91.38 88.97 40.30 37.93 99.93 Net Assets, end of period ($ x 1,000) 7,243 8,005 21,231 26,406 18,166 10,193 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 20 Six Months Ended June 30, 2009 Year Ended December 31, Class I Shares (Unaudited) 2008 2007 a 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 21.10 38.49 48.25 47.37 44.72 42.04 Investment Operations: Investment income (loss)net b .06 (.04) .29 .16 .12 .15 Net realized and unrealized gain (loss) on investments 1.59 (17.27) (2.54) 6.19 6.12 6.31 Total from Investment Operations 1.65 (17.31) (2.25) 6.35 6.24 6.46 Distributions: Dividends from investment incomenet  (.08) (.28) (.15) (.12)  Dividends from net realized gain on investments  (.00) c (7.23) (5.32) (3.47) (3.78) Total Distributions  (.08) (7.51) (5.47) (3.59) (3.78) Net asset value, end of period 22.75 21.10 38.49 48.25 47.37 44.72 Total Return (%) 7.82 d (45.03) (4.67) 13.56 14.48 15.69 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.00 e 1.68 1.09 1.18 1.11 .92 Ratio of net expenses to average net assets 1.88 e 1.66 1.09 f 1.18 f 1.11 .92 f Ratio of net investment income (loss) to average net assets .56 e (.13) .60 .32 .27 .38 Portfolio Turnover Rate 127.67 d 91.38 88.97 40.30 37.93 99.93 Net Assets, end of period ($ x 1,000) 3,010 4,524 20,696 15,328 10,312 3,583 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Active MidCap Fund (the fund) is a separate diversified series of Strategic Funds, Inc. (the Company) which is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company and operates as a series company currently offering seven series, including the fund. The funds investment objective is to maximize capital appreciation.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. At a meeting of the funds Board of Directors held on March 31, 2009, the Board approved, effective April 9, 2009, a proposal to change the name of the fund from Dreyfus New Leaders Fund to Dreyfus Active MidCap Fund. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 95 million shares of $.001 par value Common Stock.The fund currently offers four classes of shares: Class A (35 million shares authorized), Class B (30 million shares authorized), Class C (15 million shares authorized) and Class I (15 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, 22 expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. Effective December 3, 2008, investments for new accounts were no longer permitted in Class T shares of the fund, except that participants in certain group retirement plans were able to open a new account in Class T shares of the fund, provided that the fund was established as an investment option under the plans before December 3, 2008. On February 4, 2009, the fund issued to each holder of its Class T shares, in exchange for said shares, Class A shares of the fund having an aggregate net asset value equal to the aggregate net asset value of the shareholders Class T shares. Subsequent investments in the funds Class A shares made by prior holders of the funds Class T shares who received Class A shares of the fund in exchange for their Class T shares are subject to the front-end sales load schedule that was in effect for Class T shares at the time of the exchange. Otherwise, all other Class A share attributes will be in effect. Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. 24 Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic   Mutual Funds   Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
